VAUGHN, Judge.
Defendant assisgns as error the trial court’s failure to instruct the jury as to the definition of larceny. The defendant’s exception is well taken. Although the trial court told the jury that the defendant was charged with felonious breaking and entering with the intent to commit larceny, the jury was never instructed as to the meaning of the term “larceny.” Larceny is a legal term and not readily understood by the layman. Cf. State v. Hickman, 21 N.C. App. 421, 204 S.E. 2d 718 (1974) (trial court must define assault where defendant was charged with assault with a deadly weapon with intent to kill wherein serious injury was inflicted). Furthermore, larceny is an essential element of the crime of breaking and entering with the intent to commit larceny and must be explained to the jury. State v. Elliott, 21 N.C. App. 555, 205 S.E. 2d 106 (1974). In Elliott, this Court awarded a new trial for the failure of the trial court to define “larceny” in its instructions when defendant was being tried for breaking and entering with the intent to commit larceny. The facts in Elliott are quite similar to those in the present case, and here, as was done in that case, we must order a new trial.
Defendant was not represented by counsel at trial and argues, in essence, that he was entitled to court-appointed counsel. Since we conclude that defendant is entitled to a new trial on other grounds, we need not address that argument. Defendant has since been determined to be an indigent and is now represented by court-appointed counsel.
New trial.
Judges ARNOLD and WEBB concur.